DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific visual construction of operations for data querying taught by the Applicant.  The Examiner finds no single prior art reference teaching of transforming data points, of distinct views, of multi-dimensionality data points into reduced-dimensionality data points, such that a constellation is generated for the display, whereby a user can provide input to the display in order to provide for operations to the sets of multi-dimensionality data points, as recited in independent claims 1, 11, and 20.  Therefore the Examiner believes that the independent claims stand in condition for allowance over the cited prior art.  Dependent claims 2 – 10 and 12 – 19 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



March 23, 2021